Per Curiam.
This is a very beneficial rule, and we are bound to sustain it by every fair means in our power. It no more impinges on constitutional provisions for the security of trial by jury, than does any other rule for a judgment by default. The true difficulty regards the standard of liquidation, which is assumed by the rule to be the sum which the justice or arbitrators adjudged to'be due ; and it is said that the former judgment and award were obliterated by the appeal. But that is to be taken with certain grains of allowance. The dismissal of an appeal restores the original judgment, which consequently had been only contingently suspended.by it. A judgment by default is for the sum demanded; and that is usually specified in the writ or declaration. But a justice’s transcript has always been held to perform the office of a writ in the Common Pleas, and sometimes of a declaration also. The amount of a judgment, . unappealed from by the plaintiilj therefore, would, for purposes of liquidation, be the amount demanded by him in the Common Pleas, and consequently the standard of liquidation for signing judgment by default. Here the last judgment, unappealed from by him, was an award of arbitrators, and the amount of it, being the sum demanded, was that alone for which judgment by default could be signed on the principle of the rule, or of technical reason.
Judgment affirmed.